PER CURIAM.
We affirm the denial of attorney’s fees under section 57.115, Florida Statutes (1991). That section allows the discretionary award to a judgment creditor of fees incurred in connection with execution on a judgment. Having reviewed the record, including the transcript of the hearing, we conclude that the trial court did not abuse its discretion.
On appeal appellant also argues that it was entitled to fees by contract, but that theory of recovery was not raised in the motion for fees or at the hearing. In any event, the contractual provision at issue would not support an award of post-judgment attorney’s fees. See Florida Pottery Stores v. American National Bank, 578 So.2d 801 (Fla. 1st DCA 1991).
HERSEY, GUNTHER and WARNER, JJ., concur.